The opinion of the court was delivered by
Redfield, J.
It is claimed by the defendant that the notice of personal injury is not in compliance with the statute. The notice is in these words, viz.: “ Four of my ribs upon my right side were fractured, my right hip was badly bruised, and I was also badly injured about my back and kidneys, and my whole body was shaken, bruised, and injured, and my health greatly impaired.” The statute requires that the notice shall “ contain a description of the injury received or damage sustained; and, if bodily injuries be claimed, the part of the body injured shall be given, together with the extent and effect of the injury upon the health of the person so injured.” The notice of the fractured ribs and bruised hip we think sufficiently explicit to comply fairly with the requirement of the statute. When a bone in the body is broken, the party, from the nature of the case, can do no more than give the fracture a place. The natural effect of a simple fracture is a matter of universal experience. If injuries beyond the natural consequence are claimed, as if the fragments of the broken ribs had wounded the lungs or other internal organs of the body, the statute doubtless requires such to be specified. The latter part of the notice wherein is stated “ that his whole body was shaken, bruised, and injured, and health greatly impaired,” is much less specific. This court held in Streeter v. Guilford, in this county, that notice of bodily injury in these words, I was thrown from my wagon and my arm and body greatly injured,” was insufficient. The statute requires that, if the plaintiff was “ shaken, bruised, and injured, he should state where — in what part of his body — he was bruised, and injured, and the “ effect ” *537of such bruises and injuries. The statute was not designed to rend'er difficult the statement of injuries, so much as to define and locate fictitious claims that are ■ wont to vary as subsequent emergencies may require. Nor is the party required or expected to exercise professional skill in the statement of his injuries. He is not required to state the exact place where a bone is broken; whether the fracture be transverse or oblique, compound or com-minuted ; nor always the very organ of internal injury. The most expert professional skill is often unable to locate internal injuries. He must judge, in the main, from the sensations and external symptoms of the patient. The party is not barred of his claim because a specific description of his injuries is impossible. He must state the “effect” of latent injury, as an honest but plain man can state it; he can state pain and soreness in the stomach, bowels, and lungs, inability to use his muscles, or move his limbs, labored respiration, pain in the head and spine, nervous prostration and general debility. These effects are such as he can feel and state. As we have said in another case, Nourse v. Victory, 51 Vt. 275, “ he is not expected to give a careful diagnosis of a bodily hurt, but he can describe it, and give it a character, as he understands it.” In. case of internal injury, the party will be required to give the location so far as he, from the nature of the case, can know, from pain, sensation, and feeling ; and the “ effect ” of such injuries, by his consciousness of the condition of the parts affected; and his general condition as to prostration, and health. Having done this, if ultimate serious results become manifest, traceable to such injury, that are developed by latent causes and hidden processes, which are both invisible and intangible, the party shall not be barred from the recovery of all he has suffered as the consequence of his injuries. But in this case, the plaintiff, as to general injuries, gives notice that “ his whole body was shaken, bruised, and injured.” He attempts to state no “ effect.” He says, to be sure, that his health is greatly impaired, but whether mostly from the fracture of the ribs, or otherwise, he does not state. “ The effects ” of a broken bone are natural and necessary; but the “ effect ” of a shake or jar occasioned by a fall may be slight, or may be fatal. The statute contemplates *538that the party should state in his notice the condition, disability, and parts of the body more specially affected, so far as he may be able to do, from sensation, feeling, or otherwise. He must give his condition a character so far as practically he may be able. We think the plaintiff’s notice of his general injury is not sufficient.
Judgment reversed ; and judgment on the verdict for the plaintiff for the lesser sum.